DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al (US 2017/0330509; hereinafter Cok), in view of Jung et al (US 2018/0040271; hereinafter Jung).
•	Regarding claims 1, 2, 9, 19, and 20, Cok discloses a light-emitting diode (LED) package (each of elements 70 in figure 1 and ¶ 122) comprising: 
a first LED pixel including a plurality of first LED chips (elements 50R, 50G, and 50B in figure 1 and ¶ 72); 
a first pixel driving integrated circuit configured to drive the plurality of first LED chips based on an active matrix (AM) pulse width modulation (PWM) mode of controlling a time for which a driving current is applied thereto in a first frame period (element 21 in figure 1 and ¶s 78 and 79); and 
a package substrate on which the plurality of first LED chips and the first pixel driving integrated circuit are disposed (¶ 122), 
wherein the first pixel driving integrated circuit comprises: 
element 28 in figure 10 and ¶s 91 and 95); 
a first storage area configured to store the first frame data provided from the deserializer (element 28 in figure 10 and ¶s 91 and 95; where element 28 functions both to convert serial data to parallel data and to store the parallel data); 
a constant current generator configured to generate a reference current based on a source voltage (¶s 78 and 117); 
a PWM data generator configured to generate a plurality of first driving currents applied to the plurality of first LED chips based on a clock signal (Load Clk in figure 10), a PWM clock signal (PWM Clk in figure 10), the PWM data ¶s 108 and 109); 
a data input pad configured to receive the serial data (element 30 in figure 10); 
a data output pad configured to output data, other than the first frame data, of the serial data (at least suggested by the horizontal connections between elements 20 in figure 1, in combination with element 30 in figure 2 being described as “serial input”);
a power pad configured to receive the source voltage (inherent in figure 10 and ¶ 122 for supplying Vdd to the circuit (see element 27)); 
a first clock pad configured to receive the clock signal (inherent in figure 10 and ¶ 122 for supplying “Load Clk” to the circuit); 
a second clock pad configured to receive the PWM clock signal (inherent in figure 10 and ¶ 122 for supplying “PWM Clk” to the circuit); and 
a ground pad connected to the plurality of first LED chips (inherent in figure 10 and ¶ 122 for supplying a ground connection to the circuit (see element 27)).
However, Cok fails to disclose the details of duty ratio compensation data.
	In the same field of endeavor, Jung discloses where:
a second storage area [is] configured to store duty ratio compensation data of each of the plurality of first LED chips (element 120 in figure 2A and ¶s 52, 55, and 115); 
[is] configured to perform an arithmetic operation on the first frame data provided from the first storage area and the duty ratio compensation data provided from the second storage area to generate PWM data (element 130 in figure 2A and ¶s 115 and 116); and
a PWM data generator [is] configured to generate a plurality of first driving currents applied to the plurality of first LED chips based on a clock signal, a PWM clock signal, the PWM data provided from the PWM data calculator, and the reference current provided from the constant current generator (element 130 in ¶s 115 and 116).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok according to the teachings of Jung, for the purpose of preventing emission lines from being visible (¶s 108 and 109).
•	Further regarding claim 20, Cok discloses a display apparatus (figure 1) comprising: 
a printed circuit board (element 82 in figure 1 and ¶ 122); 
a plurality of light-emitting diode (LED) packages [as claimed in claim 1] disposed on a first surface of the printed circuit board (elements 70 in figure 1 and ¶ 122); and 
a controller disposed on a second surface opposite to the first surface of the printed circuit board (element 40 in figure 1 and at least suggested by ¶s 120, 127, and 128; where one of ordinary skill in the art would have understood “outside the display area” in ¶ 128 to include the side of element 82 opposite that on which elements 70 are located), the controller being configured to control driving of the plurality of LED packages (¶s 72 and 73).
•	Regarding claims 11-15, Cok, in view of Jung, discloses everything claimed, as applied to claim 2.  Additionally, Cok discloses where:
Claim 11:	the first pixel driving integrated circuit further comprises an oscillator configured to generate the PWM clock signal based on the clock signal (at least suggested by “a variety of different clock signals, such as a PWM clock or data load or read signals, can be derived from a generic clock signal 32 to provide desired control or clock signals” in ¶ 74; note also the “timing circuit” in ¶ 77).

	a data input pad configured to receive the serial data (element 30 in figure 10); 
	a data output pad configured to output data, other than the first frame data, of the serial data (at least suggested by the horizontal connections between elements 20 in figure 1, in combination with element 30 in figure 2 being described as “serial input”); 
	a power pad configured to receive the source voltage (inherent in figure 10 and ¶ 122 for supplying Vdd to the circuit (see element 27)); 
	a first clock pad configured to receive the clock signal (inherent in figure 10 and ¶ 122 for supplying “Load Clk” to the circuit); and 
	a ground pad connected to the plurality of first LED chips (inherent in figure 10 and ¶ 122 for supplying a ground connection to the circuit (see element 27)).
Claim 13:	the first frame data further comprises clock data (figures 3-5 and ¶s 83-86), and 
	the first pixel driving integrated circuit further comprises a clock generator configured to generate the clock signal and the PWM clock signal based on the clock data (¶s 83-86, in view of ¶s 74 and 77).
Claim 14:	the first pixel driving integrated circuit comprises: 
	a data input pad configured to receive the serial data (element 30 in figure 10); 
	a data output pad configured to output data, other than the first frame data, of the serial data (at least suggested by the horizontal connections between elements 20 in figure 1, in combination with element 30 in figure 2 being described as “serial input”); 
	a power pad configured to receive the source voltage ((inherent in figure 10 and ¶ 122 for supplying Vdd to the circuit (see element 27)); and 
	a ground pad connected to the plurality of first LED chips (inherent in figure 10 and ¶ 122 for supplying a ground connection to the circuit (see element 27)).
Claim 15:	the LED package further comprises: 
	a package substrate disposed under the first pixel driving integrated circuit (¶ 122), 
¶ 122), 
	the first pixel driving integrated circuit is connected to the package substrate through at least one first bonding wire (¶ 122), and 
	the plurality of first LED chips are directly connected to the first pixel driving integrated circuit through at least one second bonding wire (¶ 122). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, in view of Jung, and further in view of Hussain et al (US 2014/0139499; hereinafter Hussain).
•	Regarding claims 6-8, Cok, in view of Jung, discloses everything claimed, as applied to claim 2.  However, Cok, in view of Jung, fails to disclose the details of a defect detector or an electrostatic discharge (ESD) protection circuit.
	In the same field of endeavor, Hussain discloses where:
Claim 6:	the first pixel driving integrated circuit further comprises a detector configured to, based on an electrical defect occurring in at least one of the plurality of first LED chips, detect the electrical defect and generate a failure detection signal (¶ 90). 
Claim 7:	the failure detection signal is provided to the external controller (¶ 90), and 
	driving of the plurality of first LED chips is limited based on the failure detection signal (¶ 90).
Claim 8:	the failure detection signal is provided to any one or any combination of the first storage area and the PWM data generator (¶ 90), and 
	driving of the plurality of first LED chips is limited based on the failure detection signal (¶ 90).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok, as modified by Jung, according to the teachings Hussain, for the purpose of compensating for damaged LEDs in a display (¶ 90).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cok, in view of Jung, and further in view of Hsue (US 2014/0312378).
•	Regarding claims 10, Cok, in view of Jung, discloses everything claimed, as applied to claim 9.  However, Cok, in view of Jung, fails to disclose the details of an electrostatic discharge (ESD) protection circuit.
	In the same field of endeavor, Hsue discloses where the LED package further comprises an electrostatic discharge (ESD) protection circuit connected to the power pad (¶s 24 and 25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok, as modified by Jung, according to the teachings Hsue, for the purpose of protecting display circuitry from electrostatic discharges and surges (¶ 26).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cok, in view of Jung, and further in view of Stratakos et al (US 2012/0044014; hereinafter Stratakos).
•	Regarding claim 16, Cok, in view of Jung, discloses everything claimed, as applied to claim 1.  Additionally, Cok discloses where the LED package further comprises: 
a package substrate interposed between the plurality of first LED chips and the first pixel driving integrated circuit (¶ 122), and
the plurality of first LED chips are directly connected to the first pixel driving integrated circuit through at least one electrode (¶ 122).
However, Cok, in view of Jung, fails to disclose the details of conductive bumps.
	In the same field of endeavor, 
	the first pixel driving integrated circuit is connected to the package substrate through at least one conductive bump (¶ 252).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok, as modified by Jung, according to the teachings Stratakos, for the purpose of reducing overall system resistance (¶ 252).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, in view of Jung, and further in view of Kurita (US 2012/0200800).
•	Regarding claim 17, Cok, in view of Jung, discloses everything claimed, as applied to claim 1.  Additionally, Cok, as modified by Jung, disclose an LED package comprising LED chips, a pixel driving integrated circuit, two storage areas, a PWM data calculator, and a PWM data generator (see the preceding rejection of claims 1, 19, and 20).  However, Cok, in view of Jung, fails to disclose the details of a plurality of LED pixels contained in a single LED package.
	In the same field of endeavor, Kurita discloses an LED package comprising a plurality of LED pixels (element 106 in figure 2B and ¶ 40), each driven by its own driving integrated circuit (element 211 in figure 3 and ¶s 43 and 44).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Cok, as modified by Jung, according to the teachings of Kurita, for the purpose of correcting the decrease in luminance for each individual LED block (¶s 43 and 44).
•	Regarding claim 18, Cok, in view of Jung and Kurita, discloses everything claimed, as applied to claim 17.  Additionally, Cok, when modified according to the teachings of Jung and Kurita, discloses a package substrate disposed under the first pixel driving integrated circuit and the second pixel driving integrated circuit (at least suggested by “[t]he elements 20 and the light emitters can be made in one or more integrated circuits having separate, independent, and distinct substrates from the system substrate 82” in ¶ 122), wherein the package substrate, the plurality of first LED chips, the first pixel driving integrated circuit, the plurality of second LED chips, and the second pixel driving integrated circuit are fixed by one sealing member (at least suggested by “[t]he output devices 27 and portions of the circuit of the elements 20 can be disposed on the module substrate to form a heterogeneous module[; t]he module is typically much smaller than the system substrate 82[; s]emiconductor materials (for example silicon or GaN) and processes for making small integrated circuits are well known in the integrated circuit arts” in ¶ 122).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 3, where “the PWM data calculator is configured to perform a multiplication operation on the first frame data and the duty ratio compensation data in a first mode and an addition operation on the first frame data and the duty ratio compensation data in a second mode”, in combination with all the limitations in the claims from which it depends.  Claims 4 and 5 are objected to based on their dependence from claim 3.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        03/10/2022